Case 1:19-cr-00016-JPJ-PMS Document 329 Filed 02/18/20 Page1of1 Pageid#: 2833

 

 
 

  
 
  

AQ435 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
(Rev. 04/18; WDVA Rev. 11/19)

cE ONL’ -

    
 

FOR COURT US

 

 

 

 

| TRANSCRIPT ORDER FORM | oS
age 2. be
NAME TELEPHONE NUMBER
Jonathan Opdyke 952-214-6914

| DATE OF REQUEST | EMAIL ADDRESS (Transcript will be emailed to this address.)

02/18/2020 | jonathanopcyke@hotmail.com

| AILING ADDRESS CITY, STATE, ZIP CODE

| 1333 H Street NW, Suite 700E 20005

NAME OF COURT REPORTER

   

 

 

Donna Prather

QR CHECK HERE [ ] IF HEARING WAS RECORDED BY FTR

 

 

CASE NUMBER CASE NAME JUDGE’S NAME
1:19CR16 USA v Indivior James P. Jones
DATE(S) OF TYPE OF PROCEEDING(S) LOCATION OF PROCEEDING
PROCEEDING(S}
02/14/2020 Motions Hearing Abingdon

 

 

 

 
   

 
  

 

REQUEST IS FOR: (Select one} iv | FULL PROCEEDING OR | | SPECIFIC PORTION(S) (Must specify below)

SPECIFIC PORTION(S) REQUESTED (If applicable):
Note: Transcript has already been transcribed and the cost is $64.80.

 

(Ordinary (30-Day)

[| Expedited (7-Day}

| :
: |

[| 14-Day i Hourly
|

DATE
02/18/2020

 

 

 

if you have any questions, please contact the court reporter coordinator at (540) 857-5152
or by email to CRC

A

      

 

a

vawd.uscourts. gov.
Transcript Fee Rates can be found on our website under Standing Orders at:
http: / /www.vawd uscourts. gov /media/1576/transcripts2018-3 pdf

able flelas can

  

 

4 fintroanart rrine te alactrr Le Sling in gf Cee wn theake «}
e flattened prior to electronic rng i COM/EC? so thatau

   
